Donald L. Corbin, Chief Judge, concurring. I concur. I write only to point out an additional basis for reversing and dismissing. In Board of Education v. Ozark School District No. 14, 2 Ark. App. 112, 619 S.W.2d 304 (1981), this court on its own volition reversed a declaratory judgment because all necessary parties were not brought into court. There we relied on Laman v. Martin, 235 Ark. 938, 362 S.W.2d 711 (1962), Johnson v. Robbins, 223 Ark. 150, 264 S.W.2d 640 (1954) and portions of two Arkansas statutes, to wit: Parties. — When the declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding. Ark. Code Ann. § 16-11 l-106(a) (1987) (formerly Ark. Stat. Ann. § 34-2510 (Repl. 1962)). When the court may refuse judgment or decree. — The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding. Ark. Code Ann. § 16-111-108 (1987) (formerly Ark. Stat. Ann. § 34-2505 (Repl. 1962)). The original complaint filed in this action by Olive’s Sporting Goods, Inc., states at paragraph 10(c) that the claim of the survivors of Juanita Allen, Helen Freeze and Tom Altringer had not been made to date. The separate answer of defendant, Travelers Indemnity Company, does not deny this allegation which under our rules of procedure is deemed to be an admission. Thus, all interested parties to the controversy have not been made a party to this litigation. I would also reverse and dismiss on the failure to join all the necessary parties.